Citation Nr: 0408003	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left proximal tibia fracture.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from November 1971 to August 
1972.  

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
a compensable evaluation for the veteran's service-connected 
residuals of a left proximal tibia fracture.

In August 2001 and April 2002, the veteran and his 
representative filed claims for secondary service connection 
for residuals of a March 2001 injury resulting in a fractured 
fibula, tibiofibula diastasis, and a ruptured deltoid 
ligament.  These injuries were reported to have been caused 
by the veteran's service-connected bilateral pes cavus.  The 
Board of Veterans' Appeals (Board) finds that this claim is 
not properly before it at the present time and that it is no 
inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable 
determination on the issue decided below has been obtained.

2.  The evidence indicates that there are no current 
residuals associated with the veteran's left proximal tibia 
fracture.


CONCLUSION OF LAW

Residuals of the veteran's service-connected left proximal 
tibia fracture do not warrant a compensable evaluation.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir.  2003).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the current case, the Board specifically 
remanded the issue on appeal in May 2003 so that the Agency 
of Original Jurisdiction (AOJ) could conduct the appropriate 
notification and assistance under the provisions of the VCAA.   
Subsequent to this remand, the RO issued a letter in July 
2003 that informed the veteran of the actions he must take 
and the type of evidence required in order to establish a 
compensable evaluation for his service-connected fracture of 
the left tibia.  This letter informed him of the need for 
lay/medical evidence that would show his service-connected 
disability had increased in severity.  This letter also 
notified the veteran of the type of actions that were 
required of him, to include his identification of pertinent 
evidence and his own attempt to obtain and forward this 
evidence to VA.  The July 2003 letter informed him of the 
development that would be completed by VA in substantiating 
his claim, to include obtaining pertinent medical records.  

In Statement of the Case (SOC) issued in August 1999, the 
Supplemental Statements of the Case (SSOC) issued in June 
2001, June 2002, and August 2003, and in the RO's letter of 
July 2003, VA specifically notified him of the evidence that 
it had considered.  The letter of July 2003 and the SSOC of 
August 2003 included notification of medical evidence 
developed directly by the Board.  The Board had previously 
sent the veteran a copy of this evidence with an attached 
cover letter in March 2003.  See Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The SOC and SSOCs also notified the veteran 
of the pertinent laws and regulations and the reasons and 
bases for VA's decision.  Specifically, the SOC and SSOCs 
notified the veteran of the law and regulations governing the 
evaluation of his fractured tibia, to include 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (impairment of the tibia and 
fibula).  He was also notified of the old laws and 
regulations governing VA's duty to notify and assist in the 
SOC of August 1999 and the new laws and regulations in SSOC 
of June 2002 and was given an opportunity to comment on them.  
Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include past treatment 
records with the military, VA, and the Department of Labor.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There 
is no indication that Social Security Administration (SSA) or 
other Federal department or agency records exist that are 
pertinent to the issues decided below, which should be 
requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded comprehensive VA 
compensation examinations regarding the residuals of his 
fractured left tibia in January 2003.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examiner reported 
the veteran's medical history, provided examination findings 
regarding his complaints, and provided the appropriate 
diagnoses and opinions on the severity of the symptomatology.  
The January 2003 examiner clearly reported that she had 
conducted a thorough review of the medical evidence contained 
in the veteran's claims file.  Therefore, this examination is 
fully adequate for providing evidence regarding the 
existence, etiology, and severity of the residuals of the 
veteran's fractured left tibia.  

The veteran has identified private medical treatment and 
these records were submitted directly to VA.  The submitted 
records also included Department of Labor medical examination 
reports prepared in connection with the veteran's prior 
claim(s) for on-the-job injury and worker's compensation.  
The veteran has not identified any recent treatment by VA or 
any other government source.  As the veteran has directly 
submitted his private treatment records and not identified 
any other pertinent medical evidence exists, further 
development of the evidence is not warranted.  In addition, 
the SOC and SSOCs informed the veteran of the evidence in the 
possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

The veteran was provided the opportunity to request a hearing 
before VA in the VA Form 9 (Appeal to the Board of Veterans' 
Appeals), but instead indicated his desire not to appear for 
such a hearing.  By letter of January 2003, VA informed the 
veteran that his case was being forwarded to the Board and, 
in effect, that it would not undertake any further 
development in his claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claim decided below.

In the letter issued to the appellant in July 2003 that 
discussed the requirements of the VCAA, the RO requested that 
he submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  However, this 
letter also clearly informed the veteran that he could take 
longer than 30 days to submit this evidence if he so desired, 
but informed him that payment of any benefit given could be 
adversely affected.  Regardless, provisions of the Veterans 
Benefits Act of 2003 now allow VA to complete decisions prior 
to the one year appeal period under 38 U.S.C.A. § 5103(b)(1).  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the Board 
specifically remanded this case to the RO in May 2003 so that 
such action could be completed.  This remand instructed the 
RO to complete all notification and development actions 
warranted in this case under the provisions of the VCAA.  The 
RO fully complied with the remand instructions by issuing the 
notification letter of July 2003 and then readjudicating the 
issue on appeal in the SSOC prepared in August 2003.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the 
Board finds that the adjudication provided in August 2003 
complies with the Pelegrini requirement of an initial 
adjudication of an issue after notification in compliance 
with the VCAA has been completed.

Even if the SSOC of August 2003 is not viewed as the 
appropriate initial adjudication of the issue on appeal, the 
Board finds this failure to be harmless error.  In Pelegrini, 
the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, however, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication, which could not have been the intention of the 
Court, otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway, 
supra.  (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Even if the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of Residuals of a Left Proximal Tibia Fracture

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The veteran's residuals of a left proximal tibia fracture are 
currently evaluated as noncompensable under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(impairment of the tibia and fibula), effective from June 18, 
1976.  For a compensable evaluation under this criteria there 
must be malunion of the tibia or fibula with a knee or ankle 
disability (10 - 30%).  In addition, nonunion of the tibia or 
fibula with loose motion requiring a brace would also warrant 
a compensable evaluation (40%).  

A review of the service medical records reveals a 
hospitalization report from 1972.  This report noted that the 
veteran had began to feel left leg pain during the last week 
in March 1972 and an X-ray taken at that time revealed no 
fracture.  However, in early April 1972, the veteran's leg 
buckled as he was coming down some steps.  He complained of 
marked pain and an inability to bear weight on the left lower 
extremity.  X-rays of the left lower extremity revealed a 
transverse stress fracture of the proximal one-third of the 
tibia, which was complete without displacement.  The 
veteran's left lower extremity was immobilized in a long leg 
weight-bearing plaster cast and he was admitted to the 
hospital.  He was placed in physical therapy and by late 
April 1972 the cast was removed.  At the time of the 
veteran's discharge in July 1972, the site of the fracture 
was non-tender and he was fully ambulatory.  X-ray revealed 
bone appearing across the tibia fracture site, which was 
reported to be healing.  The veteran was released for limited 
duty and his stress fracture was predicted to fully heal in 
approximately three to four weeks.  

The veteran provided lay evidence that he began to have bad 
pain in his left lower extremity in 1977.  At this time, he 
also began to experience falls when his left leg would give 
out.  He contended that subsequent falls led to low back, 
left knee, and left ankle injuries and disabilities, which 
eventually prevented him from following his chosen 
profession.

Private treatment records dated from September 1996 to 
January 1998 (received by VA in March 1998) reported 
complaints associated with the joints of the veteran's lower 
extremities.  These complaints included pain in the joints 
and frequent falls when his left leg would give out.

In an outpatient record of January 1998, the veteran claimed 
that he had left lower leg problems since his in-service 
proximal tibia fracture and fractures of his feet.  He 
reported that his left knee would buckle causing him to fall.  
The veteran apparently claimed that his tibial proximal shaft 
fracture had healed with a slight varus.  On examination, the 
veteran walked with a stiff gait, limped favoring his left 
side, and experienced pain in both feet when walking.  
Examination of the feet evidenced bilateral cavus and 
hammertoe deformity.  Movement of the left knee resulted in 
crepitance and grating in the joint.  X-rays noted cavus 
deformity in the feet and significant arthritic changes in 
the left knee, however, there was no indication of a varus 
deformity associated with the left proximal tibia.  The 
examiner recommended that the veteran receive a total knee 
replacement.  

A letter prepared by this private examiner in January 1998 
indicated that the veteran suffered with significant 
arthritic deformities in the left lower extremity secondary 
to distant trauma and cavus foot deformity.  X-rays 
reportedly had shown bone-on-bone changes of the medial 
compartment of the left knee and significant arthritic 
changes to multiple mid-foot and hind foot joints.  Again, no 
abnormality was noted regarding the left proximal tibia.  The 
physician noted an impression of significant lower extremity 
difficulty and recommended that the veteran's case be 
reopened and reconsidered in order to update his impairment 
rating.

Additional medical records were submitted in September 1999.  
These records primarily discussed the veteran's low back 
disability. This included a Department of Labor medical 
evaluation performed in May 1995.  This examination report 
indicated that the veteran had sustained an on-the-job injury 
to his low back and left leg in January 1988.  The diagnosis 
was multilevel degenerative disc disease involving most of 
the spinal canal with some spinal stenosis and foraminal 
stenosis.  The veteran's reported symptomatology of his low 
back and left leg was associated with this disorder.

A private physician's letter of June 1995 noted the veteran's 
complaints of low back and left leg pain.  This physician 
associated these problems with the veteran's low back 
disability that was characterized as "disc disruption."  

A letter from a private physician dated in July 1999 reported 
that the veteran suffered with low back, left knee, and 
bilateral foot disabilities.  However, none of these 
disorders was associated with the veteran's left tibia 
fracture.  

Additional private medical records were received in May 2001.  
These included a consultation report of May 1995 that 
associated the veteran's left leg complaints to his low back 
disability.  A private hospital discharge summary and 
operative report dated in March 2001 reported that the 
veteran had sustained a closed displaced fracture of the 
lateral malleolus, tibial fibular diastasis 
(separation/dislocation), and a ruptured deltoid ligament in 
the left ankle.  These fractures and ligament rupture were 
surgically repaired.  A short leg cast was applied.  A left 
ankle X-ray of early March 2001 noted a surgically stabilized 
distal fibular fracture.  A left ankle X-ray of late March 
2001 reported a cavus foot deformity with a plantar calcaneal 
spur, surgically stabilized distal fibula fracture and 
tibia/fibula diaphysis (point of separation), and post-repair 
deltoid ligament.  The impression indicated that the surgical 
repair had obtained anatomic position and alignment.  An X-
ray taken in mid-April 2001 found similar findings and noted 
an impression of early healing in the left ankle.  Outpatient 
records dated in March and April 2001 noted follow-up 
treatment for the veteran's repaired fractures and muscle 
rupture.  An outpatient record of mid-April 2001 noted his 
treating physician's opinion that the veteran's cavus feet 
was the basic reason for the March 2001 injuries as "cavus 
feet with varus heels predisposes to the nature of the 
fracture that [the veteran] had and [was] a significant 
factor."

In a letter of July 2001, the veteran's treating physician 
reported that the veteran had sustained in early March 2001 a 
closed, displaced fracture of the lateral malleolus, ruptured 
tibiofibula ligaments with diastasis, and ruptured deltoid 
ligament with lateral subluxation of the talus.  This 
deformity had resulted from a minor injury associated with 
the veteran's bilateral severe cavus deformity of the feet.  
The physician opined that the veteran would not have 
sustained such a significant injury, since the trauma was so 
minor, had he not had the deformity of the cavus feet.

The veteran was afforded a VA orthopedic examination in 
January 2003.  He claimed he had fractured his left tibia 
while repelling from a helicopter in 1972.  However, the 
examiner noted that the service medical records reported a 
stress fracture in July 1972 after the veteran had fallen 
down on his way to the chow hall.  This fracture was located 
in the left proximal tibia.  The veteran claimed that he had 
experienced left lower leg problems, to include knee and 
ankle pain, since his 1972 fracture.  He asserted that his 
current symptoms included left knee/ankle pain, instability, 
weakness, stiffness, and swelling.

During the examination, the examiner noted that she had 
accompanied the veteran from the waiting area to the 
examination room.  He initially got up using both armrest and 
had a severe limp requiring the use of the hallway railing.  
However, after the examination had been completed, the 
examiner watched the veteran walk with virtually no limp from 
the examining room back to the waiting area.  Examination of 
the left knee revealed moderate synovitis, mild effusion, 
crepitus, limited range of motion with complaints of pain, 
and mild pain with application of valgus and varus stressor.  
The left ankle revealed well-healed scars from past surgery 
and limited range of motion.  X-ray of the left knee revealed 
narrowing the medial knee compartment and spurring of the 
medial tibial and femoral condyles, and spurring on the 
posterior surface of the patella.  The radiologist's 
impression was moderate to severe degenerative joint disease 
of the left knee.  X-ray of left ankle revealed surgical 
repair of the distal fibula and tibia.  There was a broken 
screw in the tibia.  Also noted was narrowing of the ankle 
mortise and eburanation of the articular surface of the tibia 
and the talus.  There was a small spur off the inferior 
surface of the calcaneous.  The radiologist's impression was 
traumatic arthritis of the left ankle and an old healed 
fracture of the fibula.  The examiner's diagnoses included a 
stress fracture of the left proximal tibia in January 1972 
that required casting.  This injury was found to be related 
to the veteran's military service, but no current residuals 
were found.  The other diagnoses included degenerative joint 
disease of the knees, post-left knee arthroscopy, traumatic 
arthritis of the left ankle, left ankle fracture in March 
2001, and bilateral pes cavus.  All of these disabilities 
except for the bilateral pes cavus were determined to be of a 
nonmilitary origin.

The VA examiner concluded her report with the following 
opinion:

...there is no ankle or knee disability 
that can be associated with the left 
proximal tibia stress fracture.  This 
fracture is well healed...It is at least as 
likely as not that the veteran's 
arthritis or degenerative joint disease 
of his knees is primarily related to age 
and not to his left proximal tibia stress 
fracture which was not a displaced 
fracture and required casting.  The 
veteran's left ankle problem is related 
to his fracture, which occurred on 
03/09/01 and required the open reduction 
internal fixation.

FINAL OPINION:  There is no knee or ankle 
disability associated with the veteran's 
left tibial fracture.

The veteran has contended that there is a varus deformity 
with the proximal tibia and that this injury led to his 
current left knee and ankle disabilities.  The veteran is 
competent to present lay evidence on injury and 
symptomatology.  However, only qualified medical 
professionals are competent to provide evidence on diagnosis 
and etiology of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
cannot base its decisions on its own unsubstantiated 
opinions, but must rely on the medical opinions of competent 
healthcare professionals.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

A review of the radiological evidence indicates no 
abnormality with the left proximal tibia.  This objective 
evidence shows no nonunion or malunion of the proximal tibia.  
Significant abnormalities are noted with the left knee and 
ankle joints and the lower fibula and tibia.  However, the 
fibula fracture and repair of the diastasis between the lower 
fibula and tibia are not located at the site of the stress 
fracture of the proximal tibia.  Finally, after a thorough 
examination of the veteran and detailed review of his claims 
file, the VA examiner of January 2003 concluded that there 
were no current residuals associated with the 1972 stress 
fracture, nor were any of the veteran's current disabilities 
of the left knee or left ankle related to this stress 
fracture.

The Board acknowledges that the private physician of January 
1998 associated the veteran's degenerative arthritis of the 
left knee and ankle with the veteran's "distant trauma" and 
service-connected pes cavus.  The outpatient record of 
January 1998 noted the veteran's assertion that the proximal 
tibia has healed in a varus deformity, however, radiological 
evidence noted in both the outpatient record and the 
physician's letter failed to confirm this claim.  No such 
abnormality was reported in the radiological findings.  The 
medical records notes a number of injuries sustained by the 
veteran since his separation from the military, to include 
on-the-job injuries.  The veteran did not report these 
injuries in January 1998, nor were they discussed in the 
private physician's opinion of January 1998.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995) (VA is not required to accept a 
physician's opinion that is based upon an appellant's 
recitation of his or her medical history).  Corroborating the 
VA examiner's opinion are medical opinions obtained in the 
Department of Labor examination of May 1995 and from private 
physician's in May 1995, June 1995, and March 2001 that 
attributed the veteran's left knee and ankle disabilities to 
either his low back disorder or his pes cavus deformity.

Based on this preponderance of the available evidence, the 
Board finds that little probative value can be given to the 
January 1998 physician's referral to an unspecified "distant 
trauma" when evaluating the residuals of a stress fracture 
to the left proximal tibia.  In regards to the evaluation of 
the veteran's pes cavus or any secondary service connection 
claim associated with this disability, the Board notes that 
such claims are not properly before at the present time and 
will not be discussed in this decision.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200. 

As the most probative evidence does not establish any 
malunion or nonunion of the left proximal tibia, nor is there 
any medical opinion that has associated the left proximal 
tibia stress fracture with the veteran's left knee or ankle 
disabilities, the Board finds that the rating criteria at 
Code 5262 does not authorize a compensable evaluation.  Since 
this evidence has not established that any current left knee, 
left ankle, or any other muscle or joint disability is 
related to the left proximal tibia stress fracture, 
consideration of other diagnostic criteria under 38 C.F.R. 
§ 4.71a and 4.73 is not warranted.  See also 38 C.F.R. 
§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
To the extent that the veteran reports that he has 
disability, his assertions are less reliable than the medical 
evidence.  In conclusion, the most probative medical evidence 
reveals that there are no current residuals associated with 
the service-connected left proximal tibia stress fracture and 
a noncompensable evaluation under Code 5262 is all that is 
warranted in the current case.  

ORDER

Entitlement to a compensable evaluation for residuals of a 
left proximal tibia fracture is denied.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



